IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            : No. 173 DB 2015 (No. 4 RST 2016)
                                            :
                                            :
ANTHONY MICHAEL ANASTASIO                   : Attorney Registration No. 204553
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM INACTIVE STATUS                       : (Bucks County)


                                        ORDER


PER CURIAM


       AND NOW, this 27th day of January, 2016, the Report and Recommendation of

Disciplinary Board Member dated January 15, 2016, is approved and it is ORDERED

that Anthony Michael Anastasio, who has been on Inactive Status, has never been

suspended or disbarred, and has demonstrated that he has the moral qualifications,

competency and learning in law required for admission to practice in the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.